Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims objections
	Claims 24-47 are objected to because the term “the Earth” in independent claims 24, 36, is considered a natural phenomena and should be avoided in claim language.  Please use “underground”, “geothermal well”, “geothermal reservoir”, or synonyms. 

35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-47 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WO 2017/146712 (Muir).
	Regarding independent claims 24, 36, Muir discloses a method, comprising: forming a closed loop geothermal energy recovery well system comprising a well having an inlet 20 extending from a surface of the Earth, an outlet  24 extending to the surface of the Earth and a lateral interconnecting section 23 coupled to the inlet and the outlet, the lateral interconnecting section being in a specified rock volume and uncased for direct conductive heat transfer with the specified rock volume (note figure 2 for the overall structure of the system); selecting a geothermal heat transfer working fluid for circulation in a predetermined sequence within the well system based on: the well system configuration; the geothermal gradient variation in the specified rock volume; or the formation geology in the specified rock volume (paragraph 49 discloses the selecting working fluid step based on the well system, temperature gradient (paragraphs 51-52, and formation geology of the rock); selecting at least one of: a flow rate of the geothermal heat transfer working fluid within the well system; or a flow direction of the geothermal heat transfer working fluid within the well system (it’s clearly that the direction of the working fluid must be selected from inlet 20 to outlet 24); sealing the uncased lateral interconnecting section with a sealant circulated in at least the uncased lateral interconnecting section; and introducing the geothermal heat transfer working fluid into the well while maintaining the uncased lateral interconnecting section sealed (note paragraph 59).
	Regarding independent claim 36, paragraph 59 clearly discloses the sealant of the rock volume in contact with the uncased interconnecting section.
	Regarding claims 25-27, the sealant is clearly provided at the uncased section before introducing the geothermal working fluid into the rock.
	Regarding claim 28, the temperature of the fluid is inherently determined after circulating in the closed loop.
	Regarding claims 29-32, 39-44, as set forth above, note the closed loop including inlet 20, outlet 24, and intersection 23, and the working fluid flowing through the loop to generate power.  Regarding claim 40, paragraphs clearly discloses plural laterals (portions of uncased, the walls of such portions, as well known in the art, the rocks have cracks forming lateral sections).
	Regarding claims 33-34, 46-47, note paragraph 57.
	Regarding claims 35, 45, note paragraphs 51-52, 57.
	Regarding claims 37-38, the sealant in paragraph 59 is one type of sealant additives of the working fluid because the working fluid is in contact with the sealant in the uncased sections.
	
Claim(s) 24-47 is/are further rejected under 35 U.S.C. 102(a2) as being anticipated by US 11,242,726 (Toews).
Note: US 11,242,726 is from the same assignee of this application, but different inventive entities with earlier filing date.
	Regarding independent claims 24, 36, US 11,242,726 discloses a method, comprising: forming a closed loop geothermal energy recovery well system comprising a well having an inlet 10 extending from a surface of the Earth, an outlet  20 extending to the surface of the Earth and a lateral interconnecting section 24 coupled to the inlet and the outlet, the lateral interconnecting section being in a specified rock volume and uncased for direct conductive heat transfer with the specified rock; selecting a geothermal heat transfer working fluid for circulation in a predetermined sequence within the well system based on: the well system configuration; the geothermal gradient variation in the specified rock volume; or the formation geology in the specified rock volume; selecting at least one of: a flow rate of the geothermal heat transfer working fluid within the well system; or a flow direction of the geothermal heat transfer working fluid within the well system; sealing the uncased lateral interconnecting section with a sealant circulated in at least the uncased lateral interconnecting section; and introducing the geothermal heat transfer working fluid into the well while maintaining the uncased lateral interconnecting section sealed (note columns 13-14, claims 1-10).
	Regarding independent claim 36, paragraph columns 13-14 clearly discloses the sealant of the rock volume in contact with the uncased interconnecting section.
	Regarding claims 25-27, the sealant is clearly provided at the uncased section before introducing the geothermal working fluid into the rock.
	Regarding claim 28, the temperature of the fluid is inherently determined after circulating in the closed loop.
	Regarding claims 29-32, 39-44, as set forth above, note the closed loop including inlet 10, outlet 20, and intersection 24, and the working fluid flowing through the loop to generate power.  
	Regarding claims 33-34, 46-47, note columns 13-14.
	Regarding claims 35, 45, note claim 1.
	Regarding claims 37-38, the sealant in columns 13-14 is one type of sealant additives of the working fluid because the working fluid is in contact with the sealant in the uncased sections.
Obviousness Double Patenting rejections
Claims 24-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,156,386 and/or claims 1-21 of US 11,242,726 in view of WO 2017/146712 (Muir). 
The claims in US 11,156,386 recite all the claimed subject matter of claims 24-47 except for the sealant in the uncased section.  Muir discloses the sealant in the uncased section in paragraph 59.  It would have been obvious to provide sealant in the system of the claims in US 11,156,386 as taught by Muir for the purpose of sealing the system to avoid fluid leakage.
US 11,242,726 anticipates the claimed subject matter of claims 36-47 of this application. The claims of the patent recite more elements than in this application and therefore the claims of this application should be rejected under obviousness double patenting rejection. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Regarding claims 24-35, US,11,242,726 does not claim the selecting of working fluid steps.  Muir discloses that selecting fluid in paragraphs 49-52.  It would have been obvious to select the working fluid based on the conditions as claimed in US 11,242,726 as taught by Muir for the purpose of obtaining appropriate work output based on the selected fluid.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brown, Altschuler, Mickleson, discloses geothermal plants using intersections in the rock volumes.  Cohen-Zada discloses the sealant additives in working fluid.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/4/2022